Filed 11/1/13 P .v. Booker CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F066341
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. 12CM2453)
                   v.

BRIAN LEON BOOKER,                                                                       OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Steven D.
Barnes, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Detjen, J. and Peña, J.
       Appellant, Brian Leon Booker, pled guilty to first degree burglary (Pen. Code,
§ 460, subd. (a)); evading a police officer (Veh. Code, § 2800.2, subd. (a)); resisting
arrest (Pen. Code, § 148, subd. (a)(1)); and vehicle theft (Veh. Code, § 10851, subd. (a)).
Following independent review of the record pursuant to People v. Wende (1979) 25
Cal.3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On July 10, 2012, at approximately 11:00 a.m., Vernon Costa’s neighbor called
Costa at work to advise him that there was a person, later identified as Booker, in a red
sedan parked in Costa’s driveway. Moments later, the house alarm went off and the
neighbor saw Booker drive off with tools and yard equipment in the back seat. When
Booker happened to drive by where Costa was working, Costa got in his truck and began
following him. Booker “blew through” every stop sign they approached until he wound
up on a dirt road next to a dry canal. When a deputy appeared in front of them, Booker
accelerated backwards towards Costa. Costa got out of his truck and went into the dry
canal because he thought Booker was going to ram his truck. Booker, however, drove the
red car into the canal and got out of the car. Costa realized he left the keys in the truck
and that Booker might take it, so he climbed out of the canal hoping to reach the truck
before Booker. However, after deputies shouted at Costa to get back, he heeded their
orders, which allowed Booker to drive off in the truck.
       Booker continued to flee until he got the truck stuck in a corn field. As a deputy
approached the truck and ordered him out, Booker started to back up the truck and was
tasered by another deputy as he sped away. Booker avoided another deputy who arrived
on the scene and he continued fleeing until he rolled the truck. Booker then ran into a
detached residential garage where he was eventually taken into custody. An inspection of
Costa’s residence disclosed that only the garage had been broken into and that the break-
in was accomplished by using a pry tool to pry the door away from the frame. During an
interview at the sheriff’s station, Booker admitted burglarizing Costa’s garage.


                                              2
      On September 14, 2012, the court heard and denied Booker’s Marsden
motion.1
      On September 20, 2012, the district attorney filed a first amended
information charging Booker with first degree burglary (count 1); carjacking
(count 2/§ 215, subd. (a)); evading a peace officer (count 3); resisting arrest (count
4); and vehicle theft (count 5). On that same date, Booker entered his plea in this
matter and waived his right to appeal in exchange for a stipulated term of six years
eight months and the dismissal of the carjacking count.
      On October 18, 2012, the court sentenced Booker to the stipulated prison
term of six years eight months: the aggravated term of six years on his burglary
conviction; a consecutive eight-month term (one third the middle term of two
years) on his evading a peace officer conviction; a concurrent two-year term on his
vehicle theft conviction; and a concurrent 201 days on his resisting arrest
conviction. The court also awarded Booker 201 days of presentence custody
credit: 101 days of presentence actual custody credit and 100 days of presentence
conduct credit.
      Booker’s appellate counsel has filed a brief which summarizes the facts,
with citations to the record, raises no issues, and asks this court to independently
review the record. (People v. Wende, supra, 25 Cal.3d 436.) Booker has not
responded to this court’s invitation to submit additional briefing.
      Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.


                                   DISPOSITION
      The judgment is affirmed.


1     People v. Marsden (1970) 2 Cal.3d 118.


                                          3